                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

    UNITED STATES OF AMERICA,

                  Plaintiff,                           No. 14-CR-94-CJW-MAR

    vs.
                                                          MEMORANDUM
    MATTHEW JAMES MCCAULEY,                             OPINION AND ORDER
                  Defendant.

                                ____________________________

                                     I.   INTRODUCTION
           This matter is before the Court on defendant’s Motion for Compassionate Release
filed on June 9, 2020. (Docs. 71 & 72). On June 15, 2020, the government timely filed
a brief in resistance. (Doc. 73). On June 22, 2020, defendant timely filed a reply. (Doc.
77). Oral argument was not requested and is not necessary. See LR 7(c). For the
following reasons, the Court denies defendant’s motion.
                               II.   RELEVANT BACKGROUND
           In February 2014, defendant opened a store called the Fragrance Hut in Cedar
Rapids, Iowa.        (Doc. 32, at 5).     The purpose of the store was to sell synthetic
cannabinoids which included products containing controlled substances or analogue
controlled substances.1 (Id.). On March 11, 2014, officers found a bag containing 63
synthetic cannabinoids during a traffic stop of a Fragrance Hut employee, who stated he
was taking the products to his home at defendant’s direction. (Id.). On March 20, 2014,

1
 The synthetic cannabinoids underlying defendant’s offense were sold under a variety of brand
names, such as iPhone, WTF, Joker, Joker II, Diablo, 7H, 7H Hydro, Down 2 Earth Climaxx,
Fairly Legal, Smoking Santa, Green Giant, OMG, Purple Haze, Pure, Bizarro, Scooby Snax,
Strawberry Daze, K.O., Caution, Mad Hatter, and Little Hot. (Doc. 32, at 5–8, 10–12).




          Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 1 of 15
undercover officers purchased two synthetic cannabinoids from the Fragrance Hut. (Id.,
at 6). On March 21, 2014, officers responded to a complaint at a hotel that defendant
was acting strangely and destroying his room. (Id., at 7). During a search of the room,
officers found $1,245 and a fake ID with the name Jeff Hoffa but with defendant’s photo.
(Id.). During defendant’s arrest on an outstanding warrant, officers searched a bag near
defendant and discovered drug paraphernalia items, two baggies of methamphetamine,
47 oxycodone pills, 17 hydrocodone pills, and multiple synthetic cannabinoids. (Id.).
On June 4, 2014, defendant was arrested on state offenses consisting of theft, possession
of controlled substances, domestic abuse assault, unlawful possession of prescription
drugs, and possession of drug paraphernalia. (Id., at 8). Officers searched defendant’s
digital devices and found correspondence wherein defendant ordered at least 5,402.7
grams of synthetic cannabinoids from May 13, 2014, through June 4, 2014, and was also
attempting to design his own synthetic cannabinoid product. (Id.). On July 18, 2014,
officers conducted a traffic stop on a vehicle defendant was driving in which his employee
was a passenger. (Id., at 10). Officers searched the car and discovered a glass pipe,
four containers of synthetic cannabinoids, an envelope containing $2,635, and bags of
powder synthetic cannabinoids. (Id.). Defendant denied these items were his or that he
tried to hide some of them in his employee’s purse. (Id.). On August 8, 2014, officers
were dispatched to the Fragrance Hut based on a report defendant and others were
attempting to enter the building despite it being placarded by the city. (Id., at 12). During
defendant’s arrest on an outstanding federal warrant and for occupying a placarded
structure, officers discovered three packets of controlled substances or analogue
controlled substances on his person.
       On August 20, 2014, a grand jury issued an Indictment charging defendant with
maintaining a drug-involved premises in violation of Title 21, United States Code, Section
856(a)(1). (Doc. 2). On August 22, 2014, defendant pleaded not guilty and was detained




                                             2

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 2 of 15
pending trial. (Doc. 6). On August 26, 2014, Jeff Hoffa (“Hoffa”) reported someone
had opened a bank account and a line of credit in his name and used such credit at a
jewelry store. (Doc. 32, at 13). Officers discovered defendant executed this scheme and
did so knowing Hoffa was a real person and using Hoffa’s real date of birth. (Id.). On
September 26, 2014, the government issued an Information charging defendant with
aggravated identity theft in violation of Title 18, United States Code, Section
1028A(a)(1). (Doc. 16). On September 29, 2014, defendant waived indictment on the
identity theft offense. (Doc. 18). That same day, defendant changed his plea to guilty
on Count 1 of the Indictment and pleaded guilty to Count 1 of the Information. (Doc.
20). On October 16, 2014, the Court accepted defendant’s pleas. (Doc. 23).
      On May 13, 2015, the United States Probation Office (“USPO”) filed defendant’s
second revised final presentence investigation report (“PSR”). (Doc. 32). Defendant
was, at that time, 39 years old and residing in Cedar Rapids, Iowa, where he had lived
most of his life. (Id., at 2, 28). He had some college education. (Id., at 2). His parents
divorced when he was an infant and he was primarily raised by his mother. (Id., at 27).
Defendant’s father abused drugs and alcohol and introduced defendant to such substances
when they reunited, at which time defendant was 12 years old. (Id.). Defendant had
four children from a prior relationship who he frequently visited. (Id., at 28). In 2009,
defendant discovered he also had another teenage son. (Id.). Defendant married in 2011
but divorced the next year. (Id.). His work history was consistent and stable. (Id., at
32). Defendant suffered from sleep apnea and severe insomnia. (Id., at 28). He reported
severe back arthritis and pain for which he took ibuprofen three times a day. (Id., at 29).
Defendant also reported arthritis in his knees. (Id.). He was on nine pain medications
but was denied disability benefits for such pain. (Id.). Defendant was diagnosed with
attention deficit hyperactivity disorder, social anxiety disorder, and obsessive-compulsive
disorder. (Id.). Defendant noted some trauma from witnessing his stepfather become




                                            3

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 3 of 15
paralyzed in a diving accident when he was a child. (Id.). Defendant described himself
as a “severe alcoholic” and “severe” marijuana user. (Id.). He used methamphetamine
daily for years as well as cocaine but had since stopped using cocaine “cold turkey.”
(Id., at 30). He described himself as a “full blown [K2] addict,” smoking “five bags or
more per day.” (Id.). Defendant had been addicted to pain killers for about four or five
years. (Id.). Defendant had been in around a dozen drug treatment programs but never
successfully completed any of them. (Id., at 30–31).
         Defendant also had an extensive criminal history, including convictions for nine
thefts, assault, three trespasses, driving on a suspended license twice, burglary,
possession of controlled substances on three occasions,2 interference with official acts on
four occasions,3 vandalism, providing a false identification, public intoxication,
harassment, criminal mischief, domestic abuse assault, two forgeries, and unlawful
possession of a prescription drug. (Doc. 32, at 15–25). On multiple occasions, defendant
violated the terms of his probation by failing drug tests, failing to participate in drug
treatment, and failing to report to his probation officer. (Id., at 17–18). Defendant’s
offenses often involved controlled substances, property damage, and violence against
women.4 (Id., at 16, 18–22, 24).
         On June 10, 2015, the Court sentenced defendant. (Doc. 37). The PSR found
defendant was in criminal history category III with a total offense level of 30, yielding

2
 One of these convictions is listed as a violation of the drug tax stamp. (Doc. 32, at 18). The
offense conduct reflects defendant had 137 grams of marijuana in his freezer. (Id.).
3
    One of these convictions involved witness or juror tampering. (Doc. 32, at 18).
4
 Defendant’s convictions alone show he shoved a woman over a table, pushed a woman into a
bedroom and broken the handle off the door, damaged a hotel during an argument with his
girlfriend, assaulted his wife twice, violated a no contact order by his wife, harassed a woman
via phone, and “smacked and choked” a woman. (Doc. 32, at 16, 18–22, 24).




                                                4

        Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 4 of 15
an advisory guideline range of imprisonment of 121 to 151 months followed by a period
of supervised release not to exceed three years on Count 1 of the Indictment and a one-
year mandatory minimum consecutive sentence on Count 1 of the Information. (Doc.
32, at 35). Defendant moved for a downward variance based on the nature of synthetic
cannabinoids, his background, and his addiction. (Doc. 34). The Court denied his
motion and sentenced him to 134 months’ imprisonment followed by three years on
supervised release.5 (Doc. 39). On June 23, 2015, defendant timely appealed his
sentence. (Doc. 42). On November 10, 2015, the Eighth Circuit Court of Appeals
affirmed defendant’s sentence. (Doc. 54). Defendant is currently incarcerated at FMC
Rochester with a projected release date of March 4, 2024. (Doc. 72, at 2).
                  III.   COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”        A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the

5
  This is comprised of 110 months on Count 1 of the Indictment and 24 months on Count 1 of
the Information to be served consecutively and a period of supervised release of three years on
Count 1 of the Indictment and one year on Count 1 of the Information to be served concurrently.
(Doc. 39).




                                              5

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 5 of 15
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the [Bureau of Prisons] that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines
(“USSG”) discussing compassionate release. See USSG §1B1.13; see also United States
v. Rivernider, No. CR10-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019).
USSG Section 1B1.13 provides extraordinary and compelling reasons exist when the
defendant is (1) suffering from a terminal illness; (2) suffering from a serious physical
or medical condition, a functional or cognitive impairment, or physically or mentally
deterioration due to aging which substantially diminishes the defendant’s ability to care
for themselves within the facility and from which the defendant is not expected to recover;
(3) at least 65 years old, experiencing serious deterioration due to age, and has served at
least 10 years or 75 percent of their sentence; (4) experiencing a change in family
circumstances, namely the death or incapacitation of the caregiver of the defendant’s
minor child or the incapacitation of the defendant’s spouse who now requires the
defendant’s care; (5) some other extraordinary and compelling reason as determined by
the Director of the Bureau of Prisons (“BOP”).
       Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).




                                            6

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 6 of 15
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
                                  IV.    DISCUSSION
      A.      Exhaustion of Administrative Remedies
      Section 3582(c)(1)(A) states the court may reduce a defendant’s term of
imprisonment after the defendant exhausts all administrative remedies within the BOP or
after “the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier[.]” This Court has held defendants are not
required to administratively appeal a warden’s denial and may fulfill the exhaustion
requirement of Section 3582(c)(1)(A) by waiting 30 days from the date the warden
receives their request before filing a motion in the courts. See Burnside, 2020 WL
3443944, at *4–7.
      Here, defendant submitted his request to FMC Rochester’s warden on April 17,
2020. (Doc. 72–1, at 2). It appears the warden never responded. On May 21, 2020,
defendant emailed the warden to inquire about the status of his request and was told there
was a backlog of requests. (Id., at 1). Because 30 days have now elapsed since defendant
submitted his request to the warden, the Court finds defendant has fulfilled the exhaustion
requirement of Section 3582(c)(1)(A).
      B.      Extraordinary and Compelling Reason
      Defendant argues an extraordinary and compelling reason for release is present
because his medical conditions put him at a high risk of severe complications and death
if exposed to COVID-19. (Doc. 72, at 5–15). Defendant cites his chronic pain, sleep




                                            7

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 7 of 15
apnea, chronic obstructive pulmonary disease (“COPD”),6 and obesity. (Id.). The
government argues these conditions are insufficient because they do not meet the standard
of Section 1B1.13 and defendant’s conditions are well controlled. (Doc. 73, at 7–14).
       Numerous courts have held a defendant’s relevant health conditions and the
presence of COVID-19 within the BOP generally, or within the defendant’s specific
facility, together can constitute an extraordinary and compelling reason for compassionate
release. See Burnside, 2020 WL 3443944, at *7 (compiling cases). The Centers for
Disease Control (“CDC”) lists nine categories of people who are at higher risk of severe
illness and death from COVID-19: (1) people 65 years or older, (2) people living in a
long-term care facility, (3) people with chronic lung disease or moderate to severe
asthma, (4) people with a serious heart condition, (5) people with a compromised immune
system, (6) severely obese people with a body mass index (“BMI”) of 40 or above,
(7) diabetic people, (8) people with chronic kidney disease undergoing dialysis, and
(9) people with liver disease. People Who Are at Higher Risk for Severe Illness, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html. The latter seven categories apply to “[p]eople of all ages with underlying
conditions, particularly if not well controlled[.]” Id.
       Defendant at least fits the CDC’s category for people with a chronic lung disease.
Defendant was diagnosed with COPD several years before 2017. (Doc. 72–8, at 37).
He has used an inhaler for at least three years. (Docs. 72–2, at 8; 72–8, at 90). On
April 25, 2019, the BOP described defendant’s COPD as “stable” but also “severe with
positive bronchodilator response” with “severe coexisting obstructive process with
improvement after bronchodilator.” (Doc. 72–4, at 41–42). Recent records note his



6
  COPD “refers to a group of disease that cause airflow blockage and breathing-related
problems.” What is COPD?, CDC, https://www.cdc.gov/copd/index.html.




                                             8

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 8 of 15
COPD but not with any emphasis. See, e.g., (Doc. 72–2, at 12, 56). Although it appears
defendant had poor air flow in early 2018 and improved but somewhat low air flow when
using a bronchodilator in April 2019, recent reports do not mention any air flow issues.
(Docs. 72–4, at 43; 72–7, at 38). Defendant also notes he is prescribed
Budesonide/Formoterol, which is an immunosuppressant.7 (Doc. 72, at 12); see also
(Doc. 72–2, at 8, 80)). Defendant takes this medication for asthma.8 (Id.). Aside from
this medicine, nothing in the record suggests defendant is immunocompromised. See If
You Are Immunocompromised, Protect Yourself from COVID-19, CDC, https://www-
.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/immunocompromised.html
(noting immunosuppressants lower the body’s ability to fight some infections).
      Although defendant asserts he is severely obese (Doc. 72, at 13), and he has gained
weight while in prison, it appears defendant has lost a substantial amount of weight in
recent months. Defendant is 6’ 1’’. (Docs. 32, at 2; 72–4, at 43). Near the time of
sentencing in 2015, defendant weighed 210 lbs. (Doc. 32, at 2). His most recent weight
on record was taken on April 25, 2019, at which time he weighed 304 lbs. (Doc. 72–4,
at 43); see also (Id., at 61) (stating on April 5, 2019, that “[defendant] reports gaining
70# since he arrived at FMC Rochester”).          In August 2019, defendant reported
“unexplained weight loss.” (Doc. 72–3, at 19). On January 2, 2020, defendant was
“negative” for weight loss. (Doc. 72–4, at 28–29) (noting also that defendant’s BMI
could not be calculated because his height and weight were not on file). Defendant’s
weight is not mentioned again until February 14, 2020, at which time he reported 50 lbs.

7
  Generally, immunosuppressants lower the body’s immune response so that the body does not
reject a transplanted organ. Kidney and Pancreas Transplant Program, Columbia Surgery,
https://columbiasurgery.org/kidney-transplant/immunosuppressant-medications.
8
  Budesonide can help prevent the symptoms of asthma or proactively lessen the severity of
asthma attacks.       Budesonide (Inhalation Route), Mayo Clinic, https://www.mayo-
clinic.org/drugs-supplements/budesonide-inhalation-route/description/drg-20071233.




                                            9

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 9 of 15
of intentional weight loss. (Doc. 72–2, at 52). Subtracting 50 lbs. from his last recorded
weight of 304 lbs., it appears defendant’s current weight is around 254 lbs. Thus, his
BMI is approximately 33.5, making him obese but not in the CDC’s risk category of
persons with a BMI of 40 or above.
       Defendant’s primary medical concern is his chronic pain. The record
overwhelmingly shows defendant has severe chronic pain, particularly in his lower back
as well as his knee, shoulder, and neck. (Docs. 72–2, at 59; 72–4, at 104; 72–5, at 7,
11; 72–6, at 84, 117, 127; 72–8, at 13, 32, 46; 72–9, at 28, 33–34; 72–10, at 4, 12).
He has consistently described his pain as high and “excruciating.” See, e.g., (Docs. 72–
6, at 117; 72–8, at 13). Although defendant will only be 45 years old next month, he
uses a seated walker. (Docs. 72–2, at 67; 72–3, at 48; 72–4, at 43). He suffers from
advanced disc degeneration and disc space height loss at two points in his spine as well
as chronic coccydynia, i.e. pain in his tailbone. (Doc. 72–6, at 25). Attempts to manage
his pain have been unsuccessful. (Doc. 72–2, at 24, 53). On March 23, 2020, he
described his pain as “unbearable.” (Id., at 29). The BOP’s list of defendant’s pain
reports is extensive. (Id., at 26). Defendant’s pain prevents him from sleeping or
defecating comfortably. (Doc. 72–8, at 12–13). As a result, defendant is labelled as
Care Level 3 due to his “unstable, complex chronic care.” (Doc. 72–13, at 2).9
       Defendant’s health conditions are concerning. As discussed, the Court finds
Section 1B1.13 to be helpful but not conclusive. COPD is itself a high-risk factor during
the pandemic. See, e.g., United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020
WL 1698732, at *2 (D. Conn. Apr. 8, 2020) (granting release based on COPD, asthma,

9
  “Care Level 3 inmates are outpatients who have complex, and usually chronic, medical or
mental health conditions and who require frequent clinical contacts to maintain control or stability
of their condition[.]” Care Level Classifications for Medical and Mental Health Conditions or
Disabilities, BOP, https://www.bop.gov/resources/pdfs/care-_level_classification_guide.pdf,
(May 2019).




                                                10

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 10 of 15
and other respiratory illnesses at age 65). Although defendant’s breathing seriously
declined in the past, recent reports do not reflect that his COPD is particularly serious at
this time. His COPD is compounded, however, by his sleep apnea which preexisted his
term of incarceration.    (Doc. 32, at 28).      It appears defendant has recently lost a
significant amount of weight, but his obesity still presents a notable health concern. Based
on the record, his most substantial health issue is his chronic pain which does not appear
to fit into any of the CDC’s risk categories for COVID-19. Whereas his other health
conditions appear to have stabilized, defendant has found little respite from his chronic
pain. Given the sheer severity and persistence of such pain along with defendant’s
respiratory issues, the Court finds defendant has medical conditions which, in
combination, significantly increase his susceptibility to COVID-19. See United States v.
Baclaan, CR. NO. 16-00468 HG-01, 2020 WL 2820199, at *4–5 (D. Haw. May 29,
2020) (granting release to a 62 year-old defendant with chronic pain from a prior injury,
asthma, coronary artery disease, sleep apnea, diabetes, hypertension, degenerative disc
disease, and radiculitis); United States v. Kubinski, No. 3:93-CR-28-1H, 2020 WL
2475859, at *4–5 (E.D.N.C. May 13, 2020) (granting release to a 72 year-old defendant
due to aging with symptoms such as chronic pain, heart spasms during sleep, blood in
his urine, loss of hearing, loss of vision, and hypertension); United States v. Gutierrez,
No. 5:11-CR-149-1-BR, 2020 U.S. Dist. LEXIS 76137, at *7, *10 (D.N.C. Apr. 30,
2020) (granting release to a 45 year-old defendant with chronic pain, chronic myeloid
leukemia, diabetes, hyperlipidemia, morbid obesity, anemia, hypertension, sleep-related
bruxism, and polyneuropathy).
       Defendant’s health issues alone, however, are not sufficient. The Court must also
evaluate to what extent defendant is at risk of exposure to COVID-19 at his particular
BOP facility or within the BOP generally. Currently, there are no cases of COVID-19




                                            11

    Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 11 of 15
at FMC Rochester. See COVID-19, BOP, https://www.bop.gov/coronavirus/.10 The
low risk defendant faces in his own facility at this time weighs against release. Although
the BOP’s efforts have spared FMC Rochester thus far, COVID-19 has spread throughout
other facilities. Despite the BOP’s commendable efforts to prevent transmission among
its inmates,11 there is only so much that can be done to stymie the virus. On May 1,
2020, the BOP reported it had tested 2,700 out 146,000 inmates for COVID-19, with 70
percent   testing    positive.   BOP,     Twitter,    (May     1,   2020,     8:03    AM),
https://twitter.com/Official-FBOP/status/1256207531820662785. On May 29, 2020, the
BOP stated a total of 1,577 persons in federal custody and 181 staff had active COVID-
19 cases and 3,180 inmates and 413 staff had recovered. BOP, Twitter, (May 29, 2020,
7:27 AM), https://twitter.com/OfficialFBOP/status/126634551-4913738752.               Thus,
COVID-19’s spread is simply a reality and not a condemnation of the BOP’s efforts.
       The Court has carefully considered the significant risk this defendant faces against
the likelihood of his exposure to COVID-19. This is a close case. On one hand,
defendant’s most significant medical issue, his chronic pain, does not itself raise his
susceptibility to COVID-19. His chronic pain, however, is severe and accompanied by
other medical conditions, particularly his COPD and sleep apnea, which do increase his



10
  Defendant asserts FMC Rochester has one case of COVID-19. (Doc. 72, at 13). Defendant
may be referring to a staff member at FMC Rochester who tested positive for COVID-19 in
early May 2020. That employee, however, had not been at FMC Rochester since mid-April
2020 and, thus, it appears never transmitted the virus into the facility. FMC Employee with
COVID-19      Has      Not     Been   at    Facility   Since   Mid-April,   Post   Bulletin,
https://www.postbulletin.com/newsmd/coronavirus/6477928-FMC-employee-with-COVID-19-
has-not-been-at-facility-since-mid-April, (May 5, 2020).
11
   The BOP’s measures include limiting inmate movement, suspending visits, suspending staff
training and travel, screening staff and inmates for COVID-19 symptoms, and modifying
operations to maximum social distancing to the extent possible. BOP Implementing Modified
Operations, BOP, https://www.bop.gov-/coronavirus-/covid19_status.jsp.




                                            12

     Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 12 of 15
risk of complications from COVID-19. Given his medical conditions, defendant would
be in significantly greater jeopardy than the average inmate in the probable event of a
COVID-19 flare-up at FMC Rochester. Thus, the Court finds defendant has presented
an extraordinary and compelling reason for release, albeit marginally.
       C.     Section 3553(a) Factors and Danger to Community
       Guideline Section 1B1.13(2) provides compassionate release is appropriate only
where “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a
court to consider the factors set forth in Title 18, United States Code, Section 3553(a)
before granting compassionate release. Section 3553(a) requires the Court to consider:
(1) “the nature and circumstances of the offense and the history and characteristics of the
defendant;” (2) the need for the sentence to reflect the seriousness of the offense, promote
respect for the law, provide just punishment, and provide rehabilitative opportunities and
care to the defendant; (3) the kinds of sentences available; (4) the sentencing range as set
by the USSG; (5) any pertinent policy by the United States Sentencing Commission;
(6) the need to avoid unwarranted sentencing disparities among similarly situated
defendants; and (7) the need for restitution to any victims.
       The 3553(a) factors weigh against release. In his original request for release to
FMC Rochester’s warden, defendant described himself as a “non-violent low level drug
offender who has a very small criminal history.” (Doc. 72–1, at 2). That statement was
at best inaccurate. Defendant attempted to operate a store that sold controlled substances
and analogue controlled substances. He was found in possession of various controlled
substances on multiple occasions in the instant offense alone. He was also often found
in possession of drug paraphernalia and cash. He trafficked in at least 5,402.7 grams of
synthetic cannabinoids. He did this despite knowing he was severely addicted to multiple
controlled substances. His multiple addictions span years, including long periods when




                                            13

    Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 13 of 15
defendant used multiple substances daily. He failed to complete drug treatment around
a dozen times. He also stole the identity of someone he knew to be a real person,
apparently as part of some scheme with that person’s ex-wife. (Doc. 32, at 13). His
criminal history spans his entire adult life and includes crimes of violence, multiple prior
drug offenses, and at least six violations while on probation. (Id., at 17–18, 21).
Defendant was not deterred by prior punishments or the multiple interactions he had with
law enforcement officers throughout his offense conduct here.
       Some mitigating factors are present. Defendant was introduced to drugs and
alcohol at a young age. He had a reliable work history. He has also completed an
impressive number of classes while incarcerated and had only one disciplinary report,
albeit for an assault on another inmate in 2016. (Docs. 72–12 & 72–13). The Court also
has sympathy for defendant’s and his father’s medical conditions. See (Docs. 72–1, at
2; 72–14). These mitigating factors, however, do not outweigh defendant’s aggravating
offense and criminal history.      Although defendant has served approximately three
quarters of his sentence, the Court finds the remainder of defendant’s sentence is
necessary to deter him and others similarly situated as well as to provide just punishment,
promote respect for the law, and protect the public.
       Weighing all the factors under Title 18, United States Code, Section 3553(a), the
Court finds compassionate release is inappropriate and therefore denies defendant’s
motion. Although defendant faces greater risk than the average inmate from the COVID-
19 pandemic, and although that risk could likely be mitigated if the Court released him
early from prison, defendant’s history shows he presents a danger to the community such
that the Court finds early release unjustified.




                                             14

    Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 14 of 15
                                V.     CONCLUSION
      For these reasons, defendant’s Motion for Compassionate Release is denied.
(Doc. 71). Defendant must serve the remainder of his term of incarceration as previously
directed. (Doc. 39).
      IT IS SO ORDERED this 29th day of June, 2020.



                                        _________________________
                                        C.J. Williams
                                        United States District Judge
                                        Northern District of Iowa




                                          15

    Case 1:14-cr-00094-CJW-MAR Document 78 Filed 06/29/20 Page 15 of 15
